Citation Nr: 0009833	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for an acquired 
neuropsychiatric condition has been received.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from May 17, 1977 to July 19, 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Portland, Oregon.


REMAND

In March 1998 the Board remanded this case in order to afford 
the veteran an opportunity to appear at a Travel Board 
hearing.  A Travel Board hearing was scheduled for February 
9, 2000.  The RO notified the veteran of such by letter dated 
January 4, 2000.  The claims file contains a statement 
received January 24, 2000, in which the veteran indicated he 
was already scheduled for a physician's appointment the date 
of the scheduled Travel Board hearing.  He requested he be 
rescheduled if possible.  

Regulations provide that requests for a change in a hearing 
date may be made at any time up to two weeks prior to the 
scheduled date of the hearing if good cause is shown.  Such 
requests must be in writing, must explain why a new hearing 
date is necessary, and must be filed with the office of the 
VA official who signed the notice of the original hearing 
date.  Examples of good cause include, but are not limited 
to, illness of the appellant and/or representative, 
difficulty in obtaining necessary records, and unavailability 
of a necessary witness.  If good cause is shown, the hearing 
will be rescheduled for the next available hearing date after 
the appellant or his or her representative gives notice that 
the contingency which gave rise to the request for 
postponement has been removed.  If good cause is not shown, 
the appellant and his or her representative will be promptly 
notified and given an opportunity to appear at the hearing as 
previously scheduled.  If the appellant elects not to appear 
at the prescheduled date, the request for a hearing will be 
considered to have been withdrawn.  In such cases, however, 
the record will be submitted for review by the Member who 
would have presided over the hearing. If the presiding Member 
determines that good cause has been shown, the hearing will 
be rescheduled for the next available hearing date after the 
contingency which gave rise to the request for postponement 
has been removed.  38 C.F.R. § 20.704(c) (1999).

In this case, the veteran provided a statement of good cause; 
i.e., that he had a pre-scheduled physician's appointment 
that was in conflict with the scheduled Travel Board hearing.  
Also, his request that the hearing be rescheduled was 
received a little more than two weeks prior to the scheduled 
hearing date, consistent with the regulatory provision.

In view of the foregoing, the veteran's request to reschedule 
his hearing is granted.  

Accordingly, the RO should schedule the 
veteran for a Travel Board hearing, 
notifying him of the time and date to 
appear for such hearing in writing.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


